DETAILED ACTION
This Office Action is a Final Rejection in response to an Amendment after Non-Final filed on 03/10/2021. Claims 1-15, 17-18 are acknowledged as pending in this application with claims 14, 17-18 being amended, claims 1-13 being withdrawn, claim 15 being previously presented, and claims 16,19 being canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant amendment filed on 03/10/2021 overcome the Drawing Objection, Claim Objection, and 112b Rejection. The newly added limitations have added new Claim Objection, Specification Objection.

Drawings
The drawings are objected to because, as shown in FIG.5, element 507 representing the limitation “resistance bar” is pointing to the upper ring instead of the resistance bar.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 14 recites “a first lower ring” in lines 6, 9. This limitation was not indicated or assigned any reference number.
Claim 14 recites “a second lower ring” in lines 7, 11. This limitation was not indicated or assigned any reference number.
Claim 14 recites “a first upper ring” in line 13. This limitation was not indicated or assigned any reference number.
Claim 14 recites “a second upper ring” in line 14. This limitation was not indicated or assigned any reference number.
Therefore, the limitation above must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prihar (US 2018/0178050 A1) in view of Perez (US 2011/0237410 A1) in view of Hull (US 2005/0054497 A1), and further in view of Fuller (US 2011/0130253 A1).
Regarding claim 14: Prihar discloses an exercise and stretching device (looped suspension exercise system 100) comprising:
a first band (adjustment member 108, see annotated in FIG.1) having a first loop (first ring 107 of adjustment member 108, see annotated in FIG.1) disposed on a first end (see annotated in FIG.1) and a second loop (second ring 107 of adjustment member 108, see annotated in FIG.1) disposed on a second end (see annotated in FIG.1);
a first connector (first clasping mechanism 106, see annotated in FIG.1) removably secured to the first loop (first ring 107 of adjustment member 108, see annotated in FIG.1) and a second connector (first clasping mechanism 106, see 
a first resistance bar (first elastic members 110, see annotated in FIG. 1 below; paragraph 0029: “The elastic members 110 extend a predetermined length and with a predetermined elasticity, to allow for the proper placement and resistance for the user”; as disclosed in applicant’s Specification Para [0037] “the resistance bar 507 are made from rubber”) having a first lower ring (see annotated in FIG.1) (although the first lower ring in FIG.1 appears to be at the upper position, the first lower ring in FIG.1 is capable to be at the lower position when the mounting plate 102 is positioned on the ground or on the wall wherein the height of the mounting plate is lower than the length of the user’s leg;  the mounting plate 102 is designed to anchor the exercise device 100 to a solid surface, Para [0024] “The mounting plate 102 is designed to anchor the suspension system 100 to a solid surface.”) removably secured to the first connector (first clasping mechanism 106, see annotated in FIG.1);
a second resistance bar (second elastic members 110, see annotated in FIG. 1 below; paragraph 0029: “The elastic members 110 extend a predetermined length and with a predetermined elasticity, to allow for the proper placement and resistance for the user”; as disclosed in applicant’s Specification Para [0037] “the resistance bar 507 are made from rubber”) having a second lower ring (although the first lower ring in FIG.1 appears to be at the upper position, the first lower ring in FIG.1 is capable to be at the lower position when the mounting plate 102 is positioned on the ground or on the wall wherein the height of the mounting plate is lower than the length of the user’s leg;  the mounting plate 102 is designed to anchor the exercise device 100 to a solid surface, The mounting plate 102 is designed to anchor the suspension system 100 to a solid surface.”) removably secured to the second connector (first clasping mechanism 106, see annotated in FIG.1);
a first handle (third elastic members 110, the user can grasp on the elastic member 110, see annotated in FIG. 1 below) secured to the first connector (see annotated in FIG. 1 below), and a second handle (fourth elastic members 110, the user can grasp on the elastic member 110, see annotated in FIG. 1 below) secured to the second connector (see annotated in FIG. 1 below);
a third connector (third clasping mechanism 106, see annotated in FIG.1) removably secured to a first upper ring (although the first upper ring in FIG.1 appears to be at the lower position, the first upper ring in FIG.1 is capable to be at the lower position when the mounting plate 102 is positioned on the ground or on the wall wherein the height of the mounting plate is lower than the length of the user’s leg;  the mounting plate 102 is designed to anchor the exercise device 100 to a solid surface, Para [0024] “The mounting plate 102 is designed to anchor the suspension system 100 to a solid surface.”) of the first resistance bar, and a fourth connector (fourth clasping mechanism 106, see annotated in FIG.1) removably secured to a second upper ring (although the second upper ring in FIG.1 appears to be at the lower position, the second upper ring in FIG.1 is capable to be at the lower position when the mounting plate 102 is positioned on the ground or on the wall wherein the height of the mounting plate is lower than the length of the user’s leg;  the mounting plate 102 is designed to anchor the exercise device 100 to a solid surface, Para [0024] “The mounting plate 102 is designed to anchor the suspension system 100 to a solid surface.”) of the second resistance bar (second elastic members 110, see annotated in FIG. 1); and
a support device (sling 112, see annotated in FIG.1) having a first end (first 103 of sling 112, see FIG.1) removably secured to the third connector (third clasping mechanism 106, see annotated in FIG.1) and a second end (second 103 of sling 112, see FIG.1) removably secured to the fourth connector (fourth clasping mechanism 106, see annotated in FIG.1).

    PNG
    media_image1.png
    952
    870
    media_image1.png
    Greyscale

	Prihar does not disclose the first band is positioned below the support device.
	Perez teach the first band is positioned below the support device.


    PNG
    media_image2.png
    835
    671
    media_image2.png
    Greyscale

It would have been obvious to one ordinary skill in the art before the filing date of the claimed invention to modify the first band, as disclosed in Prihar, to be lower than 

 Prihar in view of Perez teach the invention as substantially claimed, see above, but fails to teach that the handle is positioned between the lower ring of the resistance bar and the loop of the band.
Hull teach that a handle (Hull, grasping member 12, see annotated in FIG. 1) is positioned between a lower ring (Hull, coupling member 20, see annotated in FIG.1) of a resistance bar (Hull, first member 18, see annotated in FIG. 1, Para [0030] “coupling structure 20 is a clip adapted to engage the loop or ring”)  and a loop (Hull, coupling member 20, see annotated in FIG.1) of a band (Hull, second member 18, see annotated in FIG. 1, Para [0030] “coupling structure 20 is a clip adapted to engage the loop or ring”).
It would have been obvious to one ordinary skill in the art before the filing date of the claimed invention to modify the exercise, as taught in Prihar in view of Perez, to have the handle is positioned between the lower ring of the resistance bar and the loop of the band, as taught in Hull, for the purpose of allowing a user to grasp the handle with their hands, feet, or other body part in order to exercise different muscle groups and body parts, as desired.

    PNG
    media_image3.png
    869
    739
    media_image3.png
    Greyscale

Prihar in view of Perez and further in view of Hull teach the invention as substantially claimed, see above, and further teach that the first handle (Hull, 
It would have been obvious to one ordinary skill in the art before the filing date of the claimed invention to modify the exercise, as taught in Prihar in view of Perez and further in view of Hull, to have the first handle is positioned between the first lower ring of the first resistance bar and the first loop of the first band and the second handle is positioned between the second lower ring of the second resistance bar and the second loop of the first band, for the purpose of allowing a user to grasp the handle with their hands, feet, or other body part in order to exercise different muscle groups and body parts, as desired.

Prihar in view of Perez, and further in view of Hull teach the invention as substantially claimed, see above, but fail to teach the sling comprises a strap.
Fuller teach the sling comprises a strap. (Fuller, Para [0048] “A flexible sling comprises a flexible non-elastic or elastic strap or web”)
It would have been obvious to one ordinary skill in the art before the filing date of the claimed invention to modify the sling, as taught in Prihar in view of Perez, and further in view of Hull, to comprise a strap, as taught in Fuller, for the purpose of allowing the user to stretch the sling when exercising.

Regarding claim 17: Prihar in view of Perez, and further in view of Hull, and further in view of Fuller teach the support device (Prihar, sling 112) comprises padding (Prihar, pad 113) (Prihar, paragraph 0030: “The sling assembly 112 is comprised of a pad 113”).

Regarding claim 18: Prihar in view of Perez, and further in view of Hull, and further in view of Fuller teach the support device (Prihar, sling 112) is tapered such that the support device (Prihar, sling 112) includes a middle portion (Prihar, see annotated in FIG. 1 above) having a width (Prihar, see annotated in FIG. 1 above) greater than a width (Prihar, see annotated in FIG. 1 above) of a pair of opposing end portions (Prihar, see annotated in FIG. 1 above).
 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prihar (US  2018/0178050 A1) in view of Perez (US 2011/0237410 A1) , and further in view of Hull (US 2005/0054497 A1), and further in view of Fuller (US 2011/0130253 A1), and further in view of Lemire (US 5,158,510).
Regarding claim 15: Prihar in view of Perez, and further in view of Hull, and further in view of Fuller teach the invention as substantially claimed, see above, but fails to teach the first band (Prihar, adjustment member 108) has an adjustable length.
Lemire teaches an stretching exercise device that the first band (Lemire, belt 10) has an adjustable length (Lemire, Col. 2 lines 44-46 “The belt is of a length to be adjustably attachable around the user's waist”).
It would have been obvious to one ordinary skill in the art before the filing date of the claimed invention to modify the first band, as taught in Prihar in view of Perez, and further in view of Hull, and further in view of Fuller, to have an adjustable length, as taught in Lemire, for the purpose of provide proper support and comfort to the user.

Response to Arguments
Applicant's arguments filed on 03/10/2021 regarding claims 14-15, and 17-18 have been fully considered but they are not persuasive. 
Applicant’s arguments:
“While Applicant's amended claim language clarifies Applicant's "support device". Applicant further notes that the "support device" of Applicant's invention is entirely different in structure and function from the "mounting plate 102" of the Prihar device. Applicant's support device provides a contact surface for a body part that opposes another contact point for another body part. For example, a user of Applicant's invention can press their feet against the support device as they press in an opposing direction against the first strap with their hands. These opposing forces create improved stretching action which is the primary benefit of Applicant's invention. Applicant's invention is not designed for or intended to be mounted to a static, load bearing surface. Rather, Applicant's device is designed and intended to bear the load of opposing forces from different body parts in opposing directions at the same time. In contrast, the Prihar "mounting plate 102" includes only a single connection to a single "mounting strap 104" (see Prihar FIG. 1). Prihar is very specifically directed to a suspension device that hangs from a mounting plate. There is no suggestion in the Prihar reference that the device can be used in any other manner than its main purpose of gravitational resistance via suspension. In other words, there would be no reason to modify Prihar to remove or alter its mounting plate component, because doing so would render the Prihar device inoperable and incapable of performing the function for which it was intended, which is attaching to a load bearing structure to support a user in suspension from that structure.” (Applicant’s remark pages 8-9 of 10)

Examiner’s response: The Applicant’s argument is not persuasive because:
The Applicant has not claimed the function of the support device. Further, the Applicant has not claimed the limitation of bearing the load of opposing forces from different body parts in opposing directions at the same time  using the exercise and stretching device. In addition, the structure of the exercise device of Prihar in view of Perez, and further in view of Hull, and further in view of Fuller, and further in view of Lemire teach all the limitation of the Applicant’s claims. (see Claim rejection 103 above)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550.  The examiner can normally be reached on Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THAO N DO/Examiner, Art Unit 3784


/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784